Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152484                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DRAGEN PERKOVIC,                                                                                          Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 152484
                                                                    COA: 321531
                                                                    Wayne CC: 09-019740-NF
  ZURICH AMERICAN INSURANCE COMPANY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 10, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff, or someone in his behalf, satisfied the notice
  requirements of MCL 500.3145(1). The parties should not submit mere restatements of
  their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
           a0518
                                                                               Clerk